Case 18-43088-mxm11 Doc 67-2 Filed 02/18/19        Entered 02/18/19 09:43:45 Page
                                                                              Page11ofof22




________________________________________________________________________

      ____________________________________________________________
             IN THE UNITED STATES BANKRUPTCY COURT
               FOR THE NORTHERN DISTRICT OF TEXAS
                        FORT WORTH DIVISON

IN RE:
Shabnam Qasim MD PA
                                    §
                                    §
                                    §        CASE NO. 18-43088-MXM-11
                                             Chapter 11
                                     §
 DEBTOR                              §

                          FEE APPLICATION
                            COVER SHEET

 Fee Application of GREER A. SMITH MSN, RN, CMSRN, CCM for
Patient Care Ombudsman for Healthcare for the Debtor in this Chapter 11
proceeding.

 Debtor:
 Retainer: $ 0.00         Amount previously Paid: $2,362.50
Amount Requested: $2028.53

 Reduction Fees: $ 0.00       Fees: $1,843.75
 Expenses $ 184.78            Expense $ 184.78

 Total $ 184.78               Total $ 2,028.53

 Expenses:
 Copies: 42@ $.20
 per page
 Faxes: 0 @.$.20
 per page
 PACER: 8@ $.20
 per page @ $5.50
 Postage: $0.00 @
 cost
 Mileage: 340.5@
 .56 per mile

 Hourly rates: Patient Care Ombudsman for Healthcare
Case 18-43088-mxm11 Doc 67-2 Filed 02/18/19              Entered 02/18/19 09:43:45 Page
                                                                                    Page22ofof22

Highest Rate $125.00 per Hour
Hours Billed 0.00



         I, Greer A. Smith, certify that I have read the Application submitted in this case, to the best
 of my knowledge, information and belief, formed after reasonable inquiry, the compensation and
 expense reimbursement sought is in conformity with these guidelines, and that the compensation and
 expense reimbursement requested are billed at rates, in accordance with practices, no less favorable
 than those customarily employed by the applicant and generally accepted by the applicant’s clients.




                                                Respectfully submitted,


                                                _/s/ _Greer A. Smith
                                                Greer A. Smith, MSN, RN, CMSRN, CCM

                                                Greer A. Smith
                                                8181 Midtown Blvd.
                                                # 7109
                                                Dallas Texas 75231
                                                903-571-7725


                                                PATIENT CARE OMBUDSMAN FOR DEBTOR
